OFFICE      OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN                       \,

                                                    ;:arch   1s.   lY3Q




xan. \I.i3.Cow
county ~4tornay
Blanoo Countr
Ja!mz~a   City,   Tems
Eon. V. 8. Gear, Earth 15, 1939, IJage.2


           It La provided in Article 7046, Xevlned Civil
Statutes OS Texas, 1925, that there &hall be levled end
collected,with cert4.n exceptions, an annual poll tax of
one dollar end rifty cents, one dollar of which is Sor the
benefit or the free schools or this Stcte and Silty cents
for general revenue purposes, Sram all persons between the
ages OS twenty-oneand sixty years resldlng withlr.this
State on the first day or January or each year, and further
provlCes that no county wlthly the Stete of Texas shsll
levy a'poll tax io~~ynty ~ptuposes~ln*raeas G twenty-rim
aant+ '.




 such pol.l~taxmnM,be paid prior to~Pakm%ary 1st or the.yea.r
 Soll.mLns:its.levy to the,,qouAty%x.&oh the oitLten retaided
 onJakwryl.atof the'=       of the l.ary~avghthcugh hemay     '.
.hare rwved rr03i&ioh oounty aridf8 Liring in qaother cowsty
 when.the poll tax beoomes payable. Tharafilue.t0 pl6kO~p+1431~t
 in this qanoer landuoddr these airoozzfsncrcre
                                              diaq~iae    a
 oitiatm to voted.uriw the yeax SollorFrrgth6 levy in~the o@!UIty
 to,whIch he remove& Linger fi Balfour;  149 S.W+ 795, 805,
 McChaxen v; Be&., 27" Si 8. lY.7,llQ.+   /~'
Hon. V. B. Gear, Xarch 15, 1939, F-age3


           On the other frond,IS the county 1~ ~&AC:.a person
resides on Jemary 1st does not levy a poll tax +r county
purposes, the Stata pal; tax oS one dollar and SUty cents
Sire5 by statute zay be p&3 ln the county uhera the citizen
resides when the tas becoms payable, even though he nap
then reside in a county other than the one he resided ln on
January 1st oS the year the.tar is due. fn other words, when
a oouaty In which an individual resides on January 1st does
not levy a poll tax for that year end the citizen later ln
the year mves to another county, it is imoaaterlal
                                                 whether
ha paya hls'St&s p&ll tax in the oamty          wham   ha maldea
aaJM~yloSthdy~ltl86wOt~theoopntyto~~~
he~~dand~81dloginrrhsn~kuis80todUt~ldd.
Under these o~ro~~tan~ea lr the tax is pttldprior to Fabrrt-
ary lnt   0r the   year   rollorlng the   levy LO althea of the
sounties, the.requlrementsOS the law h&ve beefykaetbad the
biutitz~i~ir  not oth8m8i3 dit~d.ifiad, Le 0ditled t0
vote ln eleotfoaedurw the Solloully ywar In the aonnty
0s hlsl-nawrwMM.Oe, l4ucharM v. -Wad, 878 s.w.l.w,,Ug;
salmge Y. Humphr~es,llJ39. 95.eos, 808.
             -XIIanswer to your .inqufry,you are advised that.
4.f.':~     i*ounty,%xa8, levies a poll t8x.rar 19s9, oltlmm9
red%.z      in such oounty on'Jenuary 1, 1969; etibjeotto the
papwnt 0s poll farea, in urdsr to qwiU.rythemael~~ in this
raspwttfJ     rotsin eleotlonsln1940, izlthecountyof their
nnr reeI~Ienoe,   must .paytheir poll fax to the tax oolloetor
end 6asemsor in Blancu County. On the other hand it 3laneo
.Cupxtty  does not levy a poll tez far 1939,t3oee‘uhereal&d
in Blawo County on January 1. 1939, but later in the year
remwed to another aounty, may priytheir Stute poll tax
either in Blame c0uat.yor ln thq oounty OS thelr new rwldawe,
end will thus qwllfy themelvea'to v&e in elsotiom held dur-
Lo& 1940 in the oount.:OS their J?~?I  re+denoe, unless they
 ahouM be othe.r*iee~dlsqualified.~
           You are Surther ndviaed that Y a cltldn pays his
poll tax as her8i.n~providedanU'reoelveEshis poll.tax reeelpt
or 0ertiSlcateOS exeaptlon,he may vote, ii dot otherrise
dlequtillrled,in the county or hls‘new residence by presenting
his poll tax reoelpt.oroertltloateor exemptloa or his affl-
davlf OS Its loss, to the judges OS the eleatlon,andby mak@
oath as tryhis identity ad rwidenoe, ii that be required.
Article 2987; Hersden vi Troy, I.89Sz%. 96%
Bon.   V.   B.   Goar,   I.bcti     13,   1939,   Page   4




                 %e trust    tke     above    satisfactorily   answers   your
question.

                                      Yours    very   truly

                                  ATl'ORii Gi%iXAI,OF TXXA3




                                                               .